Citation Nr: 0002231	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-26 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for pharyngitis.

4.  Entitlement to service connection for an acquired eye 
disorder.

5.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

6.  Entitlement to an increased (compensable) evaluation for 
a disability of the right wrist.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty March 1993 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for hypertension, 
bronchitis, pharyngitis, pathology of the eyes, disabilities 
of the thoracic and cervical spine, and for a throat 
disorder; and granted service connection for a disability of 
the right wrist and for sinusitis, for which noncompensable 
evaluations were assigned.  The veteran appealed all of those 
issues.  

Subsequently, by rating action of July 1999, the RO granted 
service connection for a disability of the thoracic spine and 
for allergic rhinitis, for which noncompensable evaluations 
were assigned.  The RO also granted entitlement to a 10 
percent evaluation for multiple noncompensable service 
connected disabilities under 38 C.F.R. § 3.324.  A review of 
the claim folder does not reveal that a Notice of 
Disagreement has been filed relative to any of these issues.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of the claim concerning the compensation level assigned for 
the disability].  Accordingly, only the issues enumerated on 
the front page of this decision are before the Board for 
appellate consideration at this time.

In hearing testimony presented by the veteran in October 
1998, the veteran indicated that he was not seeking service 
connection for a disability of the cervical spine.  
Accordingly, in the July 1999 RO hearing officer's decision, 
it was indicated that the matter had been withdrawn.  
Subsequently, neither the veteran or his representative have 
raised the issue and the Board has concluded that it has 
effectively been withdrawn.  However, the Board also notes 
that during that hearing the veteran indicated that he 
experienced problems in the area of the lumbar spine.  That 
issue has not been formally adjudicated and it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence in the record 
demonstrating that the veteran is currently diagnosed with 
hypertension.

2.  There is no competent medical evidence that the veteran 
currently has chronic bronchitis.

3.  There is no competent medical evidence that the veteran 
currently has chronic pharyngitis.

4.  There is no competent medical evidence demonstrating a 
nexus between any currently diagnosed eye disorder and 
service.

5.  The veteran's sinusitis is not productive of one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.

6.  The veteran's right wrist disability is productive of 
pain, tenderness and limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for bronchitis.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for pharyngitis.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's eye disorders, diagnosed as a vitreous 
floater of the right eye, mild astigmatism and choroidal 
nevus of the left eye, are either congenital or developmental 
defects and therefore, they are not a diseases or injuries 
within the meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9 (1999).

5.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for pathology of the eye 
currently diagnosed as a vitreous floater of the right eye, 
mild astigmatism and choroidal nevus of the left eye.  38 
U.S.C.A. § 5107(a) (West 1991).

6.  The schedular criteria for a compensable evaluation for 
sinusitis have not been met at any time since the veteran's 
discharge from service.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.97, Diagnostic Code 6510 (1999).

7.  The criteria for a 10 percent evaluation for a right 
wrist disability have been met effective from March 11, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.71, 
4.71a, Diagnostic Code 5215 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hypertension, bronchitis, pharyngitis, and an acquired eye 
disorder and entitlement to compensable evaluations for 
chronic sinusitis and a disability of the right wrist. 

In the interest of clarity, the law and regulations will 
initially be set out.  The issues on appeal will then be 
discussed separately.

Law and regulations

Service connection

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

Service connection may also be granted for chronic 
disabilities such as hypertension, if shown to be manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Increased Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however,  the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Since 
this is an appeal of an initial rating assignment, the Board 
is not limited to consideration of the current diagnosis of 
the veteran's disability. Id.

Well grounded claims

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the veteran in the development of his claims does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is generally required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

Additional law and regulations will be set forth where 
appropriate below.

1.  Entitlement to service connection for hypertension.

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in September 1992, clinical evaluation 
of the lungs and chest, heart, and vascular system were 
normal.  Blood pressure of 112/72 was shown.  In March 1993, 
a blood pressure reading of 140/48 was made.  A blood 
pressure reading of 134/69 was made in March 1994.  In March 
1995, blood pressure readings of 139/66 and 135/62 were made.  
In a January 1996 medical record, a blood pressure reading of 
156/66 was shown and a notation of increased blood pressure 
was made.  In a January 1996 medical record it was noted that 
the veteran was to have a 5 day blood pressure check, however 
it does not appear that this occurred.  Blood pressure 
readings made in February 1996 were 146/76 and 159/67.  In 
June 1996, a blood pressure reading of 148/58 was made.  Upon 
separation examination conducted in January 1997, clinical 
evaluation of the lungs and chest, heart, and vascular system 
were normal.  Blood pressure of 110/70 was shown.  A second 
blood pressure reading made in January 1997 was 135/59.

A VA examination was conducted in May 1997.  With respect to 
hypertension, the veteran reported that he was told that he 
had elevated blood pressure reading on several occasions by 
physicians in the military.  It was noted that he was not on 
medication for hypertension and had no history of stroke, 
heart attack or kidney failure.  Blood pressure when supine 
was 116/78, when sitting was 122/80 and when standing was 
118/80.  Cardiovascular examination revealed a regular rate 
and rhythm, S1, S2 without murmur, rub or gallop.  Lungs were 
clear to auscultation and percussion.  An impression of 
status post elevated blood pressure without clinical evidence 
of hypertension was made.  

The veteran presented testimony at a hearing held at the RO 
in October 1998.  He testified that the last time he had gone 
to a doctor, there had been a considerable drop in his blood 
pressure.  He stated that he had been offered medication for 
high blood pressure, but declined to take it.  

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Chelte v. Brown, 10 
Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  All three prongs of the Caluza test must be 
satisfied in order for the claim to be well grounded. 

The Board finds that there is no competent medical evidence 
of record to show the veteran is suffering from the current 
claimed disability, i.e., hypertension, in this case.  
Therefore, the first prong of the Caluza test is not met.  
Hypertension was not diagnosed upon 1997 VA medical 
examination, and in fact the examiner specifically noted that 
there was no clinical evidence of hypertension at that time. 
There has been no medical evidence presented which indicates 
or even suggests that hypertension is currently present.  
Because the veteran has not submitted competent evidence of 
hypertension, the Board concludes that the veteran's claim of 
service connection for hypertension is not well grounded and 
must be denied.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed.Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board has also considered whether the veteran may be 
afforded the presumption of service connection upon 
application of 38 C.F.R. §§ 3.307, 3.309 (1999).  However, 
the evidence does not reflect that hypertension manifested to 
a compensable degree within one year after the veteran was 
separated from service.  In order to warrant a compensable 
(10 percent) evaluation under 38 C.F.R. § 4.104, Diagnostic 
Code 7101, the evidence would have to show diastolic pressure 
of predominantly 100 or more, or; systolic pressure of 160 or 
more, or; minimum evaluation for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  The evidence does not so 
show and accordingly service connection may not be afforded 
upon this basis.  

Although the lack of a current disability, alone, is fatal to 
the veteran's claim, the Board observes in passing that 
veteran was not diagnosed in service with hypertension.  
Rather, there were occasional readings of elevated blood 
pressure shown during service and elevated blood pressure was 
notated.  Accordingly, the second Caluza prong has also not 
been met.

With respect to the third Caluza prong, medical nexus 
evidence, this, too, is lacking. The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).

The veteran has in essence indicated that he has hypertension 
which is related to service.  However, where the 
determinative issue involves either medical causation or 
medical diagnosis, competent medical evidence is required; 
where the determinative issue does not require medical 
expertise, lay testimony may suffice.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  A veteran's statement that he is 
suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993). Thus, while the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose a medical condition or its etiology.  
Therefore, the veteran's testimony and claim that he is 
suffering from service-related hypertension is not sufficient 
to make his claim well grounded and the claim is therefore 
denied.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for pharyngitis.

Factual Background

Upon enlistment examination conducted in September 1992, 
clinical evaluation of the mouth and throat was normal as was 
a clinical evaluation of the lungs and chest.  The record 
shows that in March 1993, the veteran seen for complaints of 
cough and congestion which was assessed as a viral upper 
respiratory infection.  In March 1994, the veteran was 
treated for sinusitis and was placed on profile due to a 
sinus infection.  In December 1994, the veteran was seen for 
complaints of post nasal drip and a sore throat which was 
assessed as an upper respiratory infection.  The veteran was 
treated for upper respiratory infection and allergies in 
March 1995.  He was treated for allergic bronchitis in June 
1995.  In October and December 1995, he was again treated for 
upper respiratory infections.  In July 1996, the veteran was 
treated for sinusitis.  He was also treated in 1996 for 
tonsillitis.  

Upon separation examination conducted in January 1997, 
clinical evaluation of the mouth and throat revealed only 
enucleated tonsils.  Clinical evaluation of the lungs and 
chest was normal.  The examiner noted that the veteran had 
seasonal allergic rhinitis in 1996 and 1997 and a diagnosis 
of sinusitis in 1996 for which medication was diagnosed.  The 
veteran indicated that he had experienced ear, nose and 
throat trouble as well as sinusitis.  

Additional Air Force Base medical records showed that the 
veteran was treated for allergic rhinitis in August 1996, 
October 1996 and January 1997.  

A VA examination was conducted in May 1997.  With respect to 
bronchitis, it was noted that the veteran was status post 
treatment for bronchitis in the military.  It was noted that 
he was not on any medications for that condition, was not 
using an inhaler and had no complaints of cough or asthma.  
With respect to a sore throat, it was noted that the veteran 
was status post sore throat due to upper respiratory 
infection.  It was noted that there was no history of 
recurrent sore throat a the time of the examination.  Head, 
eyes, ears, nose and throat examination revealed oropharynx 
without injection, tonsilar enlargement or exudate.  
Turbinates were without excessive secretions or inflammation.  
Lungs were clear to auscultation and percussion.  X-ray films 
of the chest were negative.  Impressions of status post 
bronchitis without evidence of bronchitis or asthma at 
present and status post viral pharyngitis without evidence of 
pharyngitis at present, were made. 

The veteran presented testimony at a hearing held at the RO 
in October 1998.  He testified that he did not have any 
bronchial problems as of that time and that the bronchial 
problems which he had experienced usually occurred when he 
did not take his medication and had a flare up of an 
infection.  He testified that he had a chronic cough and that 
he experienced problems when taking the medications Trinalin, 
Actifed, Biaxin and Afrin.  The veteran also testified that 
his throat problems were on-going and that they could be 
related to sinusitis.  He indicated that doctors had not made 
a diagnosis with regard to the throat.  At the hearing the 
veteran submitted a list of medications he was taking, 
consisting of Trinalin, Actifed, Biaxin and Afrin and side 
effects which was experiencing as a result of these 
medications, including headaches, dizziness, dry nose and 
throat, hypertension and, pharyngitis.

In a RO rating action dated in July 1999, service connection 
was granted for allergic rhinitis.  The RO denied the claim 
of entitlement to service connection for bronchitis and 
pharyngitis.  

Analysis

As stated previously, in order for a claim to be well 
grounded, there must be competent evidence of (1) a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

A review of the record does not reflect that current 
diagnoses of the claimed conditions, bronchitis and 
pharyngitis, have been made.  In fact, on VA examination 
conducted in May 1997, the examiner specifically indicated 
that there was no evidence of bronchitis, asthma, or 
pharyngitis upon examination.  Essentially, no medical 
evidence been presented which establishes the presence of the 
claimed disabilities.  Accordingly, the first prong of the 
Caluza test, current disability, has not been met.  

The Board has considered the possibility that the veteran's 
claimed conditions may be seasonal and therefore may not be 
present at all times.  However, even if this were so, the 
applicable regulations provide that seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  See 38 C.F.R. § 3.380.  
Moreover, even if this was true, the post-service evidence 
fails to show that the claimed conditions are even seasonal 
or that they are etiologically related to service and 
therefore the claims would still fail to be well grounded.  

In denying the claim, the Board recognizes the fact that both 
bronchitis and throat problems were documented in the service 
medical records.  The Court has held in Savage v. Gober, 10 
Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
claimed disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.  However, in this case, the 
veteran's lay observations are not sufficient to establish a 
current diagnosis of the claimed conditions and moreover, as 
previously indicated, the post-service evidence is negative 
for diagnoses of the claimed conditions,  Accordingly, 
chronicity and continuity of bronchitis and pharyngitis have 
not been shown.

The Board also points out that the veteran has contended that 
his pharyngitis and possibly also his bronchitis might be 
attributable to his service connected sinusitis or to 
medication taken for that condition.  In order for a claim 
for secondary service connection to be well-grounded, the 
veteran must present medical evidence to support the alleged 
causal relationship between the service- connected disorder 
and the disorder for which secondary service connection is 
sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  In this 
regard, the veteran has testified and presented evidence 
prepared by him to the effect that an etiological 
relationship exists between his pharyngitis and bronchitis 
and the service connected sinusitis and the medication taken 
for it.  However, the Court of Appeals for Veterans Claims 
(Court) has held that lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded.  
See Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993), and 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There has been no competent evidence presented in conjunction 
with an alleged secondary relationship between claimed 
pharyngitis and bronchitis and service connected sinusitis 
and/or medication taken therefor and accordingly, the claim 
considered on a secondary basis fails to be well grounded.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Accordingly, the claims of 
entitlement to service connection for bronchitis and 
pharyngitis are not well grounded and must be denied.  

4.  Entitlement to service connection for an acquired eye 
disorder.

Factual Background

The service medical records reflected that upon enlistment 
examination conducted in September 1992, clinical evaluation 
of the eyes and pupils was normal.  Ophthalmoscopic and 
ocular motility evaluations were also normal.  Distant vision 
was 20/20 and near vision was 20/20.  The records showed that 
in February 1996, the veteran was seen for a three day 
history of pink eye.  The veteran reported that this 
initially started on the left side and moved to the right, 
during which time the left side resolved.  He had no other 
complaints except for some occasional itching.  The veteran 
reported that he occasionally experienced some allergic-type 
symptoms, but had never been diagnosed with allergies.  An 
assessment of allergic/viral conjunctivitis, bilateral, worse 
on the right than the left, was made.  Vision of 20/20 
bilaterally both near and far was also noted in February 
1996.  Upon separation examination conducted in January 1997, 
clinical evaluation of the eyes and pupils was normal.  
Ophthalmoscopic and ocular motility evaluations were also 
normal.  Distant vision was 20/20 and near vision was 20/15. 

A VA examination was conducted in May 1997, at which time a 
head, ears, eyes nose and throat evaluation revealed no 
conjunctival injection.  Upon visual examination, the veteran 
complained of a 1 1/2 year history of a floating blurry spot on 
his right eye.  The examiner found that there was no evidence 
of diplopia or visual field deficit.  Diagnoses of a vitreous 
floater of the right eye, mild astigmatism and choroidal 
nevus of the left eye were made.  

The veteran presented testimony at a hearing held at the RO 
in October 1998.  He testified that he was involved in 
competitive shooting and that his eye problems were effecting 
this.  He stated that he had noticed a small floater in his 
eyes, larger on the left side.  The veteran indicated that he 
had astigmatism but that his vision was 20/20.  The veteran 
testified that his eye problems were possibly related to some 
incident of service.  

In a Supplemental Statement of the Case/rating action dated 
in July 1999, the RO denied the claim of entitlement to 
service connection for an eye disorder concluding that the 
eye disorders which has been diagnosed were developmental 
defects.  In denying the claim, the RO noted that upon 
examination conducted in May 1997, diagnoses of a vitreous 
floater of the right eye, mild astigmatism and choroidal 
nevus of the left eye were made.  The RO cited the Merck 
Manual, 17th Edition, 1999, pages 703, 704 & 741, which 
addressed the nature and etiology of vitreous floaters and 
astigmatisms and which identified both as developmental 
abnormalities.  According to the RO, that source also stated 
that vitreous floaters were generally without significance 
and that these resulted from contraction of the vitreous gel 
and its separation from the retina and that astigmatisms 
produced errors of refraction due to the unequal curvature of 
the cornea or lens.  The RO also pointed out that a choroidal 
nevus was described by OPTHALMOLOGY, Principles and Concepts, 
by Dr. Newell, M.D., 7th Edition, 1992, pages 280 and 281 as 
a benign developmental abnormality which did not require 
treatment.  

Analysis

Congenital or developmental defects such as refractive error 
of the eyes are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. § 3.303(c), 4.9 (1999).  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

The evidence shows that the veteran currently has several eye 
disorders, diagnosed as vitreous floater of the right eye, 
mild astigmatism and choroidal nevus of the left eye.  
Research conducted by the RO has indicated that each of the 
veteran's three currently diagnosed eye disorders is either 
congenital or developmental.  In this regard, the RO cited 
the Merck Manual, 17th Edition, 1999, pages 703, 704 & 741 
addressing the nature and etiology of vitreous floaters and 
astigmatisms, in which those disorders were identified as 
developmental abnormalities.  The RO also cited a source 
called, OPTHALMOLOGY, Principle and Concepts, by Dr. Newell, 
M.D., 7th Edition, 1992, pages 280 and 281, to support a 
finding that and choroidal nevus of the left eye was a benign 
developmental abnormality which did not require treatment.  
The veteran was advised of the RO's decision including the 
findings referred to above but provided no further evidence 
or argument thereafter.  Cf. Thurber v. Brown, 5 Vet. App. 
119 (1993)

The RO has cited credible medical sources in support of a 
finding that each of the veteran's three currently diagnosed 
eye disorders is either congenital or developmental.  In 
addition, with respect to astigmatism, the Court has noted 
that [N]early all astigmatism is congenital (where heredity 
is the only known factor), it may also occur as a residual of 
trauma and scarring of the cornea, or even from the weight of 
the upper eyelid resting upon the eyeball."  Browder v. 
Brown, 5 Vet. App. 268, 272 (1993).  

On the other hand no credible evidence has been submitted by 
the veteran which counters the evidence cited by the RO.  
Furthermore, the record does not contain any evidence which 
establishes or even suggests that the veteran's eye 
disorders, are anything other than either congenital or 
developmental.  There was no evidence of eye trauma during 
service and the only eye symptomatology which was shown 
during service was an acute case of conjunctivitis.  
Accordingly, the Board finds the as a matter of law that the 
claimed eye disorders do not constitute "disabilities" 
under 38 C.F.R. § 3.303(c) and 4.9 (1999).  

In the alternative, the Board has also considered the claim 
under the Caluza test, without regard to 38 C.F.R. § 
3.303(c), 4.9 (1999).  See Holbrook v. Brown, 8 Vet. App. 91, 
92 (1995) (per curiam order noting Board's fundamental 
authority to decide a claim in the alternative).  However, 
even in evaluating the evidence of record on the merits, 
service connection is not warranted because the claim is not 
well grounded.  

As indicated, a currently manifested disability has been 
shown, inasmuch as eye disorders diagnosed as a vitreous 
floater of the right eye, mild astigmatism and choroidal 
nevus of the left eye, have been made.  Accordingly, the 
first prong of the Caluza test has been met.  

The service medical records reflected that the veteran's 
vision was 20/20 bilaterally, both distant and near, upon 
enlistment and separation.  The enlistment and separation 
examinations also showed that the veteran had no eye 
problems.  The only reference to an eye problem in the 
service medical records was conjunctivitis which was shown in 
February 1996.  However, that condition was not shown to have 
recurred at any time thereafter.  Accordingly, chronicity and 
continuity of the condition which was treated in service, 
conjunctivitis, is not shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Further, the record contains no competent medical evidence 
which etiologically links the currently diagnosed eye 
disorders with any incident of service, to include 
conjunctivitis which was treated therein.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C. § 
5107(a). Beausoleil v. Brown, 8 Vet. App. 459 (1996).  
Although the veteran has expressed his opinion that his eye 
problems are etiologically related to service, he does not 
meet the burden imposed by 38 U.S.C.A. § 5107(a) merely by 
presenting his own lay testimony, because lay persons are not 
competent to offer medical opinions.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the claim fails to 
be well grounded and is also denied upon that basis.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board finds that the 
veteran has been accorded ample opportunity by the RO to 
present argument and evidence in support of his claims.  In 
this case, the Board has concluded that the veteran has not 
submitted well grounded claims for entitlement to service 
connection for hypertension, bronchitis, pharyngitis as did 
the RO in the July 1999 Supplemental Statement of the Case.  
The Board has also denied the claim for eye pathology on the 
same basis as the RO had in the July 1999 Supplemental 
Statement of the Case.  Accordingly, no prejudice to the 
veteran has been shown.

Further, because the claims are not well grounded, the VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a). VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the veteran's service 
connection claims plausible, and thereby, well-grounded.  The 
Board's decision serves to inform the veteran of the kind of 
evidence which would be necessary to make his claims well 
grounded.

5.  Entitlement to an increased (compensable) evaluation for 
sinusitis.

Factual Background

Upon enlistment examination conducted in September 1992, 
clinical evaluation of the nose and sinuses was normal.  The 
record shows that in March 1993, the veteran seen for 
complaints of cough and congestion which was assessed as a 
viral upper respiratory infection.  In March 1994, the 
veteran was treated for sinusitis and was placed on profile 
due to a sinus infection.  In December 1994, the veteran was 
seen for complaints of post nasal drip and a sore throat 
which was assessed as an upper respiratory infection.  The 
veteran was treated for upper respiratory infection and 
allergies in March 1995.  He was treated for allergic 
bronchitis in June 1995.  In October and December 1995, he 
was again treated for upper respiratory infections.  In July 
1996, the veteran was treated for sinusitis.  He was also 
treated in 1996 for tonsillitis.  Upon separation examination 
conducted in January 1997, clinical evaluation of the nose 
and sinuses was normal.  Clinical evaluation of the lungs and 
chest was also normal.  The examiner noted that the veteran 
had seasonal allergic rhinitis in 1996 and 1997 and a 
diagnosis of sinusitis in 1996 for which medication was 
diagnosed.  The veteran indicated that he had experienced 
ear, nose and throat trouble as well as sinusitis.

Additional service medical records showed that the veteran 
was treated for allergic rhinitis in August 1996, October 
1996 and January 1997.  

A VA examination was conducted in May 1997.  It was noted 
that the veteran had a history of allergic rhinitis which had 
been treated with antihistamines.  It was stated that there 
was no history of infectious sinusitis requiring antibiotic 
use and that the veteran continued to have a runny nose in 
the morning with fairly copious discharge of nasal mucus.  
Head, eyes, ears, nose and throat examination revealed 
oropharynx without injection, tonsilar enlargement or 
exudate.  Turbinates were without excessive secretions or 
inflammation.  Lungs were clear to auscultation and 
percussion.  An ECG was abnormal.  X-ray films of the sinuses 
were negative.  An impression of allergic rhinitis without 
evidence of rhinitis at present, was made. 

The veteran presented testimony at a hearing held at the RO 
in October 1998.  He testified that he had never had 
allergies prior to service.  He stated that shortly after 
being deployed to Saudi Arabia he came down with an infection 
and that even after his return from there he continued to 
experience problems.  He testified that Tinalin, Actifed, 
Biaxin and Afrin were all prescribed and stated that he 
experienced side effects from these medications including 
headaches, dizziness, dry mouth, and possible pharyngitis.  

By rating action of May 1997, service connection was granted 
for sinusitis and a noncompensable evaluation was assigned 
under 38 C.F.R. § 4.97, Diagnostic Code 6510, used for the 
evaluation of chronic sinusitis, effective from March 11, 
1997.  
In a rating action dated in July 1999, the RO denied a 
compensable evaluation for sinusitis.  Service connection was 
granted for allergic rhinitis.

Analysis

Preliminary Matters

As discussed above, a person who submits a claim for benefits 
under a law administered by the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  

Discussion

The veteran's service-connected sinusitis is rated as 
noncompensably disabling under Diagnostic Code 6510, 
effective from March 11, 1997, the day after he left the 
service.  See 38 C.F.R. § 3.400.

Under Diagnostic Code 6510, a noncompensable evaluation is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  (A note following this section 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.)  38 
C.F.R. § 4.97 (1999).

The evidence does not reflect that a 10 percent evaluation is 
warranted for sinusitis.  The evidence does not reflect that 
the veteran has experienced one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting, at 
any time between his discharge from service until the present 
time.  

The most recent VA examination conducted in May 1997 revealed 
that there was no history of infectious sinusitis requiring 
antibiotic use.  The only symptoms which were noted at that 
time were a runny nose in the morning with fairly copious 
discharge of nasal mucus.  Objective examination showed that 
turbinates were without excessive secretions or inflammation 
and X-ray films of the sinuses were negative.  In fact at 
that time there was not even any evidence of sinusitis. 

In his hearing testimony, the veteran did not testify that he 
experienced one or two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, or three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The veteran's claims of headaches and related 
symptoms which he has attributed to medication which he was 
taking for sinusitis are not substantiated by any clinical 
evidence and moreover, those symptoms have neither been 
attributed to sinusitis or medication taken therefor by any 
competent medical professional.  Further, even if the Board 
were to account for those symptoms as related to sinusitis, 
there is no indication that such are productive of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.

The Board is unable to identify any clinical evidence which 
would provide a basis for the assignment of a compensable 
evaluation for sinusitis at any time from March 11, 1997 
forward.  See Fenderson v. West, 12 Vet. App.119 (1999).  
Accordingly the preponderance of the evidence is against the 
veteran's claim and the claim is denied. 

6.  Entitlement to an increased (compensable) evaluation for 
a disability of the right wrist.

Factual Background

Upon enlistment examination conducted in September 1992, 
clinical evaluation of the upper extremities was normal.  In 
June 1996, the veteran was seen for complaints of a 3 month 
history of right wrist pain, worse on exertion.  Physical 
examination revealed mild tenderness and full range of 
motion.  X-ray films were negative for fracture or 
instability pattern.  An impression of strain/overuse of the 
right wrist was made.  Upon separation examination conducted 
in January 1997, clinical evaluation of the upper extremities 
was normal.

X-ray films of the right wrist taken in April 1997 showed no 
evidence of significant bony or joint abnormalities.  A July 
1997 private medical record showed that the veteran 
complained of wrist pain.  It was noted that a bone scan 
conducted 3 months previously was negative.  

A VA examination was conducted in May 1997.  With respect to 
right wrist problems, it was noted that the veteran had 
strained his wrist on an obstacle course during service.  It 
was stated that the veteran had mild pain and diminished 
range of motion which seemed to be worse when he did push 
ups.  It was also observed that there was no history of 
arthroscopy, inflammatory arthritis, cortisone injection or 
surgery.  Examination of the extremities revealed minimal 
tenderness of the right dorsal wrist.  Palmar flexion was 50 
degrees, dorsiflexion was 60 degrees, ulnar deviation was 40 
degrees and radial deviation was 20 degrees.  There was no 
visible synovial thickening, palpable warmth or rheumatoid 
nodules appreciated.  An impression of post traumatic right 
wrist arthralgia was made.    

The veteran presented testimony at a hearing held at the RO 
in October 1998.  He testified that he was employed in law 
enforcement and that he was also still in the military 
reserves.  He indicated that both required a lot of physical 
training and that his wrist was productive of pain and 
tenderness when working out.  

Analysis

Preliminary Matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for a right wrist 
disability is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Discussion

By rating action of May 1997, service connection was awarded 
for a right wrist disability for which a noncompensable 
evaluation was assigned under Diagnostic Code  5215, 
effective from March 11, 1997.  Limitation of motion of the 
wrist to less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm warrants a 10 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5215.

Normal wrist joint motion includes a range of motion from 70 
degrees of dorsiflexion (extension) to 80 degrees of palmar 
flexion and 45 degrees of ulnar deviation to 20 degrees of 
radial deviation.  38 C.F.R. § 4.71, Plate I.  It is clear 
from the May 1997 examination at which time palmar flexion 
was 50 degrees, dorsiflexion was 60 degrees, ulnar deviation 
was 40 degrees and radial deviation was 20 degrees that there 
is no clinically demonstrated limitation of motion to warrant 
a compensable rating under the above diagnostic criteria.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40, and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As indicated, pain is an important factor in evaluating a 
given disability, 38 C.F.R. §§  4.40, 4.45; DeLuca v. Brown.  
Some functional loss supported by adequate pathology must be 
apparent.  38 C.F.R. § 4.40.  In this case, right wrist pain 
has been consistently shown since service.  In addition, on 
VA examination conducted in 1997 tenderness was documented by 
the examiner.  Moreover, the evidence does reflect that the 
veteran has slightly less than full range of motion of the 
wrist.  Accordingly, the evidence does support a finding of 
additional functional loss due to pain, including during 
flare-ups, so as to warrant a compensable rating for a right 
wrist disability effective from March 1997.  

The Board has carefully reviewed the evidence of record an 
has not identified any evidence which would lead to the 
assignment of a disability rating above 10 percent, either 
under the schedular criteria or with the application of any 
other law or VA regulation.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, 10 percent is the highest rating 
available.  Accordingly, the aforementioned provisions of 38 
C.F.R. § 4.40 and § 4.45 are not for consideration. See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board has also given consideration to evaluating the 
veteran's service-connected disability under a different 
Diagnostic Code.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en 
banc).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Board finds that 38 C.F.R. § 4.71a, 
Diagnostic Code 5214, pertaining to ankylosis of the wrist, 
is obviously inapplicable because there is no medical 
evidence or even a suggestion that the veteran's right wrist 
is ankylosed.  There are no other diagnostic codes which 
pertain to a wrist disability.  Accordingly, the Board 
believes that the veteran is most appropriate under 
Diagnostic Code 5215.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Accordingly, a for the reasons and bases stated above, a 10 
percent disability evaluation is granted effective from March 
11, 1997, the date of the veteran's claim.  


ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for 
hypertension is denied.

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for 
bronchitis is denied.

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for 
pharyngitis is denied.

The claim of entitlement to service connection for eye 
disorders is denied both as a matter of law and because a 
well grounded claim has not been presented. 

Entitlement to a compensable disability evaluation for 
sinusitis is denied.

Entitlement to a 10 percent evaluation for a right wrist 
disability is granted, effective from March 11, 1997, subject 
to controlling regulations applicable to the payment of 
monetary benefits. 




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

